DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-12, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antoniac et al., U.S. Patent Publication Number 2016/0357263 A1.

Regarding claim 1, Antoniac discloses an operating method of a head mounted display (HMD) device, the operating method comprising: obtaining an image of a hand of a user through a camera (paragraph 0064, detect at least one object in the sequence of still images); determining a direction in which a palm of the hand is facing based on the obtained image (paragraph 0064, extract information indicative of a pose of the separated object in the given image; paragraph 0079, activation gesture is made when the user places an open of one of his/her hands and brings the open palm closer to the imaging device); based on the direction in which the palm of the hand is facing a transparent display, displaying at least one object for controlling an external device through the transparent display (paragraph 0082, at least one analogue parameter is related to a remote device; paragraph 0085, 

Regarding claim 2, Antoniac discloses further comprising obtaining information about at least one of a location, a form, or a moving direction of the hand in the transparent display, based on the obtained image (paragraph 0069, identify a direction of the motion of the separated object, namely the user’s hands and/or fingers; paragraph 0157, detects a position and direction of motion of a finger of a second hand of the user relative to the first).

Regarding claim 4, Antoniac discloses further comprising: determining the direction in which the palm of the hand is facing as an outward direction in which the palm of the hand is facing an opposite direction of the transparent display after the at least one object is displayed through the transparent display; and removing the displayed at least one object based on the direction in which the palm of the hand is facing being the outward direction (paragraph 0149, predefined activation gesture is made when the user places an open palm of one of his/her hands and brings the open palm closer to the imaging device, subsequent gestures can be made by sliding 

Regarding claim 6, Antoniac discloses wherein the performing of the predetermined function comprises determining that the interaction between the at least one object and the hand is made when a distance between the transparent display and the hand corresponds to a threshold distance or less (paragraph 0079, predefine activation gesture is made when the user places an open palm of one of his/her hands and brings the open palm closer to the imaging device; 

Regarding claim 7, Antoniac discloses wherein the performing of the predetermined function comprises performing a function corresponding to a background object interacting with the hand of the user when the object interacting with the hand of the user is the background object and the direction in which the palm of the hand is facing is the outward direction (paragraph 0092, user selectable object are a form of icons, the user selects a particular icon by making a predefined hand gesture over of under that particular icon, wherein the user makes the hovering gesture by stopping a finger over or under that particular icon for a predefined time period, by positioning his/her open hand over of under the particular icon; paragraph 

Regarding claim 8, Antoniac discloses further comprising identifying the at least one object interacting with the hand of the user, based on the direction in which the palm of the hand is facing (paragraph 0149, predefined activation gesture is made when the user places an open palm of one of his/her hands and brings the open palm closer to the imaging device, subsequent gestures can be made by sliding the finger over the open palm; figure 8).

Regarding claim 9, Antoniac discloses wherein the displaying of the at least one object comprises determining whether to display the at least one object in an overlapping area between the hand and the at least one object in the transparent display, based on the direction in which the palm of the hand is facing (paragraph 0105, an image of the UI element towards the user’s eyes in a manner that the UI element overlaps or blends over a real view of the user’s hand; figure 6).

Regarding claim 10, Antoniac discloses wherein the displaying of the at least one object comprises: identifying a depth of the hand interacting with the at least one object, based on the obtained image (paragraph 0059, the 

Regarding claims 11, 12, 14 and 16-19, they are rejected based upon similar rational as above.  Antoniac further discloses a head mounted display (HMD) device (202, head mounted device) comprising: a camera (102); a transparent display (206a and 206b, paragraph 0178, display includes two transparent or semi-transparent screens); a memory (302) storing one or more instructions.

Regarding claim 20, it is rejected based upon similar rational as above. Antoniac further discloses a non-transitory computer-readable recording medium having a program recorded thereon, which when executed by a computer, performs a method (paragraph 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniac as applied to claims 1 and 11 above, and further in view of Zheng et al., U.S. Patent Publication Number 2010/0054534 A1.

Regarding claims 3 and 13, it is noted that Antoniac fails to disclose wherein the determining of the direction in which the palm of the hand is facing, based on the obtained image, comprises: measuring an angle 
Zheng discloses wherein the determining of the direction in which the palm of the hand is facing, based on the obtained image, comprises: measuring an angle between the palm of the hand and a surface of the transparent display (paragraph 0023, camera identifies faces and/or palms of the viewers within the viewing area, and maps these faces and/or palms into coordinates, in some embodiments, an angle is measured between the location of the palms of the viewer and a face of the viewer, the angle measurement may be used to determine a value for a user inputted value; 0035, a crosshair 604 represents the position of the palm of the viewer with respect to the face of the viewer, which Examiner interprets as the surface of the transparent display as the headset is shown on the face of the viewer, an angle may be measured and then mapped and/or translated into a corresponding control input); and determining the direction in which the palm of the hand is facing as an inward direction in which the palm of the hand is facing the transparent display, based on the measured angle (paragraph 0036, this angle may be measured to determine relative location of the palm to the face of the viewer).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..

Zhao et al., U.S. Patent Publication Number 2020/0301514 A1
Zhao discloses an operating method of a head mounted display (HMD) device, the operating method comprising: obtaining an image of a hand of a user through a camera (paragraph 0021, multiple images captured by a 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616